United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0380
Issued: October 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 28, 2015 appellant filed a timely appeal from an October 8, 2015 merit
decision and a November 30, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an injury in
the performance of duty; and (2) whether OWCP properly denied appellant’s request for
reconsideration without a merit review under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 7, 2015 appellant, then a 57-year-old social worker, filed a traumatic injury
claim alleging an injury to his head, neck, and shoulders. He claimed that on December 9, 2014
he was rear-ended by a tractor trailer while driving his government vehicle. The employing
establishment controverted the claim as no medical evidence was submitted to support a workrelated injury.
By letter dated January 20, 2015, OWCP informed appellant of the evidence needed to
establish his claim. It advised that he had 30 days to submit responsive evidence.
In a December 22, 2014 report, Dr. George Smith, a Board-certified diagnostic
radiologist, advised that a cervical spine x-ray revealed degenerative disc space disease in the
lower two cervical levels with slight encroachment of both C6 neural foramen.
In a December 10, 2014 report, Dr. Mary Shearer, Board-certified in internal medicine,
advised that appellant was involved in a motor vehicle accident the day prior. She noted that
appellant was hit in the rear by a trailer and indicated that appellant was able to drive his car
back to the employing establishment without seeking emergency treatment. Dr. Shearer advised
that appellant had muscle pain in the shoulder, pain in the upper neck, low back pain, and was
unable to turn his head from side to side or flex his neck. She noted that he underwent a
discectomy in 1991 and had been diagnosed with chronic back pain following a 1992 motor
vehicle accident.
By decision dated February 24, 2015, OWCP accepted that the incident had occurred as
alleged but denied appellant’s claim as the medical evidence of record was insufficient to
establish a diagnosed condition related to the accepted incident.
Appellant requested reconsideration on August 25, 2015. Multiple physical therapy
reports were submitted. A December 9, 2014 Kentucky Traffic Collision Report, advised that
appellant was hit in the rear by a tractor trailer.
By decision dated October 8, 2015, OWCP denied modification of its prior decision as
appellant had failed to provide sufficient evidence from a physician containing a history of
injury, secure diagnosis, and a statement linking a diagnosis to the December 9, 2014 accident.
On October 25, 2015 Dr. Shearer submitted a note which read “my diagnosis would be
muscle spasms with reported [accident].”
On November 5, 2015 appellant requested reconsideration.
By decision dated November 30, 2015, OWCP denied appellant’s request for
reconsideration without merit review.

2

LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of reliable, probative, and substantial evidence,2
including that he is an “employee” within the meaning of FECA and that he filed his claim
within the applicable time limitation.3 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS -- ISSUE 1
OWCP accepted that on December 9, 2014 appellant was rear-ended by a tractor trailer in
the performance of duty. It found, however, that the medical evidence of record was insufficient
to establish an injury in connection with the December 9, 2014 accident.
In her December 10, 2014 report, Dr. Shearer advised that appellant was rear-ended in a
motor vehicle accident and noted that he was experiencing pain in the shoulder, upper neck, and
low back. The Board finds that Dr. Shearer failed to specifically address how the work incident
caused or aggravated a diagnosed medical condition. Noting that appellant was experiencing
pain in the shoulder, neck, and back, without any explanation of the condition causing the pain,
is a description of a symptom rather than a firm diagnosis of a compensable medical condition.7
Dr. Shearer failed to address how the work incident caused or aggravated a diagnosed medical
condition.
2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. C.F.,
Docket No. 08-1102 (issued October 10, 2008).

3

Dr. Smith’s December 22, 2014 diagnostic report is also insufficient to discharge
appellant’s burden of proof as it does not provide an opinion on causal relationship.8
Multiple physical therapy reports were submitted. A physical therapist is not a physician
as defined under FECA.9 Thus, records from physical therapists are insufficient to establish the
claim.10
Consequently, appellant has submitted insufficient medical evidence to establish his
claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA, the
evidence or argument submitted by a claimant must: (1) show that OWCP erroneously applied
or interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.11 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.12 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.13
ANALYSIS -- ISSUE 2
On November 30, 2015 OWCP denied appellant’s claim finding that the medical
evidence did not establish a diagnosed medical condition in connection with the December 9,
2014 work incident. Appellant submitted a timely request for reconsideration and submitted new
evidence.

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).
9

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
10

Allen C. Hundley, 53 ECAB 551 (2002); Lyle E. Dayberry, 9 ECAB 369 (1998).

11

20 C.F.R. § 10.606(b)(3).

12

Id. at § 10.607(a).

13

Id. at § 10.608(b).

4

The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. In support of his reconsideration request, appellant submitted an
October 25, 2015 note from Dr. Shearer. It simply stated “my diagnosis would be muscle spasm
with reported MVA.” The Board finds that while this report is new, it is not relevant as it does
not clearly address whether the employment incident caused or aggravated a diagnosed medical
condition.
Furthermore, appellant neither showed that OWCP erroneously applied or interpreted a
specific point of law nor advanced a relevant legal argument not previously considered by
OWCP. Because he failed to meet any of the three regulatory criteria for reopening a claim, he
was not entitled to further merit review of his claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on December 9, 2014. The Board also
finds that OWCP properly refused to reopen appellant’s case for further review of the merits,
under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 30 and October 8, 2015 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: October 12, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

